Citation Nr: 0636087	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1975 to 
April 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric condition was most recently denied by an 
October 2000 rating decision; the evidence submitted since 
October 2000 raises a reasonable possibility of 
substantiating the veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a psychiatric disability was initially denied by a June 1981 
rating decision which was not appealed and is now final.  It 
was most recently denied in October 2000.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of his last rating decision in October 2000 the 
evidence of record consisted of service medical records; a 
mental status examination from January 1980, diagnosing the 
veteran with anxiety; pre-service hospitalization records 
(regarding a bus accident in 1967 and complaints of chest 
pains in 1972); and post-service hospitalization records 
beginning in 1980 (diagnosing the veteran with an assortment 
of mental disorders including mania, and schizoaffective 
disorder)
 
Since October 2000, new evidence has been associated with the 
claims file including: an affidavit from a friend of the 
veteran indicating that she had housed the veteran following 
his discharge from service and that she took him to see 
mental heath professionals; VA mental health treatment 
records from 1997 to 2003; a letter from a Dr. McClure who 
indicated that while the veteran was first hospitalized at 
26, his mental symptoms clearly predated that episode; 
veteran's statement (in his notice of disagreement) that he 
was treated in a mental heath facility in April 1976, but 
that the records had been destroyed in a flood; and the 
veteran's testimony at a hearing before the Board. 

The evidence submitted since October 2000 is new in that it 
has not previously been submitted, and it is material in that 
it raises a reasonable possibility of substantiating the 
claim for service connection, as it provides evidence of a 
mental condition shortly after service.  Accordingly, new and 
material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.

ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for psychiatric disorder is 
reopened.


REMAND

Service medical records show that the veteran complained of 
dizzy spells, headaches, double vision, and nervousness while 
in service; and he was discharged after only approximately 4 
months due to unsuitability.  Apparently he was taken to a 
mental health facility shortly after service, although the 
earliest available post service records apparently begin in 
1980.  In any case, by that time psychiatric disability is 
documented, which has continued to the present.  In view of 
this, an attempt to obtain service personnel records should 
be made, and the veteran examined to ascertain the etiology 
of his mental condition.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the veteran's 
service personnel records as may show the 
basis for the conclusion the veteran was 
unsuitable for service in the Marine 
Corps.  

2.  Schedule the veteran for a psychiatric 
examination, the examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  
Specifically, the examiner should diagnose 
any current psychiatric condition and then 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any diagnosed 
psychiatric condition was either caused 
by, or began during, the veteran's 
military service.  A rationale for any 
opinion provided is requested.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran should 
be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond before returning 
the record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


